DETAILED ACTION
This action is in response to amendments filed November 10th 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of claims
Claims 1-2, 4-9, 11-17, and 20 are pending. Examiner notes the cancellation of claims 3, 10, 17, and 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites the limitation “further including the step of stretching the connectors to allow the metal segments to move relative to one another”. However, claim 15, of which claim 20 is dependent from, recites the step of “breaking the connectors”. Claim 20 therefore fails to further limit claim 15 as the connectors cannot be stretched if they are already broken.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11, 14, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 4,059,361) in view of Brunneke (US 7,661,902).
Regarding claim 1, Allison discloses a ball socket assembly (Fig. 1-5), comprising:
a housing (comprising 44 and 30) having an inner bore (see Annotated Fig. 1 below);
a ball stud (24) having a ball portion (26) with opposing first and second hemispheres (see Annotated Fig. 2 below);
a bearing assembly (22) disposed in said inner bore of said housing and presenting a curved first bearing surface (see Annotated Fig. 2), said first bearing surface being in slidable contact with only said first hemisphere of said ball portion for allowing said ball stud and housing to rotate and articulate relative to one another (as seen in the figures);

said bearing assembly including a plurality of metal segments (bearing 22 is identical to component 30, and has four bearing segments separated by slots 36, 38, 40, 42, Col. 2 Lines 18-30; bearing is made of bronze Col. 2 lines 11-12), said metal segments collectively defining said first bearing surface (as seen in the figures), said metal segments allowed to individually move relative to one another and seat against said ball portion of said ball stud (metal segments are able to align themselves after connectors 39, 41, 43 of the bearing are fractured upon the locking of the housing with a cover plate 12, see Col. 3 lines 5-19; i.e. metal segments are able to individually move relative to one another when aligning themselves when they are in contact with the ball portion); and
a plurality of broken connectors between adjacent metal segments (connectors 39, 41, 43 are between the metal segments and broken upon locking of the housing with cover plate 12, see Col. 3 lines 5-19).

    PNG
    media_image1.png
    321
    471
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    316
    605
    media_image2.png
    Greyscale

    Annotated Figure 1			          Annotated Figure 2
Allison does not explicitly disclose wherein said bearing assembly includes a plastic portion that is fixedly attached to the metal segments, wherein said plastic portion allows said metal segments to individually move relative to one another.

It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Allison with the teachings of Brunneke to have the metal segments fixed to a plastic portion that surrounds their outer surface as a means to reduce the transmission of structure-borne noise. As the plastic will surround the outer surface of each metal segment individually, the plastic will allow the metal segments to individually move relative to one another as they align themselves.
Regarding claim 2, Allison further discloses wherein said metal segments are not monolithically connected with one another (after the connectors break, the metal segments are not monolithically connected with one another).
Regarding claim 4, Allison further discloses wherein an inner surface of said housing defines said curved second bearing surface (see second bearing surface of the component 30 of the housing in Annotated Fig. 2).
Regarding claim 7, Allison further discloses wherein said plurality of metal segments of said bearing assembly is further defined as four to eight metal segments (there are four metal segments as seen in the figures; see Col. 2 lines 24-27).
Regarding claim 8, Allison discloses a ball socket assembly (Fig. 1-5), comprising:
a housing (comprising 44 and 30) having an inner bore (see Annotated Fig. 1);
	a ball stud (24) having a ball portion (26);

	said metal segments being spaced apart from one another (via slots 36, 38, 40, 42), broken connectors located between said metal segments (connectors 39, 41, 43 of the bearing are fractured upon the locking of the housing with a cover plate 12, see Col. 3 lines 5-19), and said metal segments allowed to individually move relative to one another and seat against said ball portion of said ball stud (the metal segments are able to align themselves after the connectors are fractured, Col. 3 lines 5-19; i.e. metal segments are able to individually move relative to one another when they are in contact with the ball portion).
	Allison does not explicitly disclose wherein the bearing assembly includes a plastic portion that is fixedly attached to the metal segments, wherein said plastic portion allows said metal segments to individually move relative to one another.
Brunneke teaches of a similar ball socket assembly (Fig. 1-2) having a bearing (1, 1’) made of a plastic portion (3, 3’, see Col. 4 lines 1-3) surrounding and fixed to an outer surface of metal portion (2, 2’, see Col. 4 lines 1-3; Col 4 lines 45-46 state the metal and plastic portions are bonded together, i.e. fixed), wherein the plastic portion assists in reducing the transmission of structure-borne noise (see Col. 2 lines 45-49; Col. 4 lines 31-38).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Allison with the teachings of Brunneke to have the metal 
Regarding claim 9, Allison further discloses wherein said metal segments are not monolithically connected with one another (after the connectors break, the metal segments are not monolithically connected with one another).
Regarding claim 11, Allison further discloses wherein an inner surface of said housing defines a curved second bearing surface (see second bearing surface of the component 30 of the housing in Annotated Fig. 2).
Regarding claim 14, Allison further discloses wherein said plurality of metal segments of said bearing assembly is further defined as four to eight metal segments (there are four metal segments as seen in the figures; see Col. 2 lines 24-27).
Regarding claim 15, Allison discloses a method of making a ball socket assembly (Fig. 1-5), comprising the steps of:
	a plurality of metal segments forming a bearing assembly (bearing 22, being identical to component 30, has four bearing segments separated by slots 36, 38, 40, 42 Col. 2 lines 18-30; bearing is made of bronze Col. 2 lines 11-12), said metal segments defining a curved bearing surface (as seen in the figures; see first bearing surface in Annotated Fig. 2), and the metal segments being initially monolithic and interconnected with one another via a plurality of connectors (connectors 39, 41, 43 of the bearing monolithically connect the bearing initially before they are fractured; see Col. 3 lines 5-19);

	separate from the step of inserting the bearing assembly into the inner bore of the housing, inserting a ball portion of a ball stud into the inner bore of the housing (ball portion 26 of ball stud 24; as the ball stud and bearing are separate components, it can be seen they will be inserted into the inner bore separately) and establishing slidable contact between the ball portion and the curved bearing surface of the bearing assembly (as seen in the figures); and
	in response to establishing slidable contact between the ball portion of the ball stud and the curved bearing surface of the bearing assembly, breaking the connectors (connectors 39, 41, 43 are fractured locking of the housing with cover plate 12, see Col. 3 lines 5-19, thereby the fracturing occurs post establishing slidable contact between the ball portion of the ball stud and the curved bearing surface) and moving at least one of the metal segments relative to the other metal segments to individually seat the at least one metal segment against the ball portion of the ball stud (metal segments are able to align themselves after the connectors break, see Col. 3 lines 5-19; i.e. metal segments are able to individually move relative to one another when aligning themselves when they are in contact with the ball portion).
	Allison does not explicitly disclose of fixing the plurality of metal segments to a plastic portion, nor wherein the bearing is inserted as a pre-assembled unit into the inner bore of the housing.
Brunneke teaches of a similar ball socket assembly (Fig. 1-2) having a bearing (1, 1’) made of a plastic portion (3, 3’, see Col. 4 lines 1-3) surrounding and fixed to an outer surface of metal portion (2, 2’, see Col. 4 lines 1-3; Col 4 lines 45-46 state the metal and plastic portions are 
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Allison with the teachings of Brunneke to have the metal segments fixed to a plastic portion that surrounds their outer surface as a means to reduce the transmission of structure-borne noise. By fixing plastic to the metal segments, this would enable for the insertion of the bearing assembly to be inserted as a pre-assembled unit within the inner bore of the housing.
Regarding claim 16, Allison further discloses of the step of inserting a preload member (18; Col. 3 lines 27-38 discuss the involvement in washer 18 establishing a preload) into the inner bore of the housing (it can be seen in the figures that the preload member is inserted within the inner bore).
Regarding claim 20, Allison further discloses the step of stretching the connectors to allow the metal segments to move relative to one another (the connectors will be stretched until they reach a breaking part upon fracturing).
Claims 5, 6, 12, 13, , 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allison in view of Brunneke as applied to Claims 1, 8, and 15 above, and in further view of Satoh et al. (US 4,231,673; hereinafter Satoh).
Regarding claim 5, Allison further discloses a preload member (18; Col. 3 lines 27-38 discuss the involvement in washer 18 establishing a preload) biasing said curved first bearing surface against said ball portion of said ball stud (Col. 3 lines 27-38 discuss the relievement of frictional resistance of movement of the ball stud, which enables the ball stud to rotate as desired as the curved first bearing surface is biased against the ball portion of the ball stud), but does not 
Satoh teaches of a ball socket assembly (Fig. 1-20) having a preload member (6) positioned between a cover plate (7) and a bearing (5), wherein the preload member is made out of an elastically compressible material (Col. 7 lines 26-27 disclose the preload member is made out of rubber) that is elastically compressed the bearing against a ball portion (2) of a ball stud (Col. 7 lines 26-33 disclose that the bearing is brought into contact with the ball portion due to its elasticity, i.e. the preload member undergoes compression in order to elastically bring the bearing into contact with the ball portion).
Inasmuch as Allison and Satoh disclose ball socket assemblies with preload members in the form of washer (18 of Allison) and a rubber member as art recognized structural and functional equivalents biasing a bearing against a ball stud, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the preload member of Allison with the preload member of Satoh, providing a preload member made out of an elastically compressible material that is elastically compressed to bias the curved first bearing surface against the ball portion of the ball stud.
In re Fout, 675 F.2d 297, 301, 213, USPQ 532, 536 (CCPA 1982).
Regarding claim 6, Allison, as modified by Satoh, discloses wherein said preload member is sandwiched between said plastic portion of said bearing assembly and a cover plate (as the plastic portion surrounds the outer surface of the metal segments of the bearing assembly, it will be sandwiched between the plastic portion and cover plate 12 as seen in the figures).
Regarding claim 12, Allison further discloses a preload member (18; Col. 3 lines 27-38 discuss the involvement in washer 18 establishing a preload) biasing said curved first bearing 
Satoh teaches of a ball socket assembly (Fig. 1-20) having a preload member (6) positioned between a cover plate (7) and a bearing (5), wherein the preload member is made out of an elastically compressible material (Col. 7 lines 26-27 disclose the preload member is made out of rubber) that is elastically compressed the bearing against a ball portion (2) of a ball stud (Col. 7 lines 26-33 disclose that the bearing is brought into contact with the ball portion due to its elasticity, i.e. the preload member undergoes compression in order to elastically bring the bearing into contact with the ball portion).
Inasmuch as Allison and Satoh disclose ball socket assemblies with preload members in the form of washer (18 of Allison) and a rubber member as art recognized structural and functional equivalents biasing a bearing against a ball stud, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the preload member of Allison with the preload member of Satoh, providing a preload member made out of an elastically compressible material that is elastically compressed to bias the curved first bearing surface against the ball portion of the ball stud.
In re Fout, 675 F.2d 297, 301, 213, USPQ 532, 536 (CCPA 1982).
Regarding claim 13, Allison, as modified by Satoh, discloses wherein said preload member is sandwiched between said plastic portion of said bearing assembly and a cover plate 
Regarding claim 17, Allison does not explicitly disclose the step of elastically compressing the preload member.
Satoh teaches of a ball socket assembly (Fig. 1-20) having a preload member (6) positioned between a cover plate (7) and a bearing (5), wherein the preload member is made out of an elastically compressible material (Col. 7 lines 26-27 disclose the preload member is made out of rubber) that is elastically compressed the bearing against a ball portion (2) of a ball stud (Col. 7 lines 26-33 disclose that the bearing is brought into contact with the ball portion due to its elasticity, i.e. the preload member undergoes compression in order to elastically bring the bearing into contact with the ball portion).
Inasmuch as Allison and Satoh disclose ball socket assemblies with preload members in the form of washer (18 of Allison) and a rubber member as art recognized structural and functional equivalents biasing a bearing against a ball stud, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the preload member of Allison with the preload member of Satoh, providing a preload member made out of an elastically compressible material that is elastically compressed to bias the curved first bearing surface against the ball portion of the ball stud.
In re Fout, 675 F.2d 297, 301, 213, USPQ 532, 536 (CCPA 1982).
Response to Arguments
The amendments filed November 10th, 2021 to the specification, and drawings have been accepted and overcome the previous objections to the specification and drawings.
th, 2021 overcome the previous grounds of rejection under 35 U.S.C. 112(b) and 35 U.S.C. 103. Examiner acknowledges Applicant’s amendment to claim 15, incorporating previously indicated allowable subject matter within the claim, however, upon further search and consideration, newly found prior art teaching the previously indicated allowable matter has been found, and a new grounds of rejection has been made under 35 U.S.C. 103 for claims 1-2, 4-9, 11-17, 20, as seen above. As such, a second non-final office action has been issued.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/K.J.B./Examiner, Art Unit 3678         

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678